Citation Nr: 1737947	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-31 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.  

2.  Entitlement to service connection for a right shoulder disorder.  

3.  Entitlement to service connection for a bilateral foot disorder.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from November 1981 to November 1982.  Thereafter, she had unverified periods of ACDUTRA and inactive duty training (INACDUTRA) as a member of the Army Reserve until approximately September 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Newark, New Jersey.  In May 2016, the appellant testified before a Veterans Law Judge seated at the RO.  A transcript of this hearing has been associated with the claims file.  

This appeal was previously remanded by the Board in August 2016 for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  A current right shoulder disorder did not manifest during service, has not been continuous since service separation, and has not been shown to be related to service.  

2.  Competent evidence of a current left shoulder disorder has not been presented.  

3.  Competent evidence of a current disorder of either foot has not been presented.  


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in active service.  38 U.S.C.A. §§ 101, 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  A left shoulder disorder was not incurred in active service.  38 U.S.C.A. §§ 101, 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  A bilateral foot disorder was not incurred in active service.  38 U.S.C.A. §§ 101, 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The term "active military, naval, or air service" includes active duty, any reserve service periods of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. §§ 101(22), 101(24); 38 C.F.R. § 3.6. 

Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has interpreted that it was the intention of Congress when it defined "active service" in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90. 

The Board further notes that presumptive service connection under 38 U.S.C.A. §§ 1112 and 1137 may only be considered following an active duty period.  In the present case, the appellant has presented no evidence of such a qualifying period of active military, naval, or air service while a member of the Reserves; thus, 38 U.S.C.A. §§ 1112 and 1137 do not apply for this period.  

Bilateral Shoulder Disorders

The appellant seeks service connection for disorders of the bilateral shoulders.  She asserts that she initially injured her shoulders in November 1985, and this disorder became chronic since that time; thus, service connection is warranted.  

Review of the service treatment records does not indicate a disease or injury of the right shoulder was diagnosed at any time during active service.  On a July 1985 Report of Medical History, the appellant denied any history of a painful or "trick" shoulder, or foot trouble.  A concurrent physical examination was negative for any musculoskeletal abnormalities, including of the shoulders.  

In a March 1989 statement, a private medical care provider, E.J.B., P.T., D.M., wrote that the appellant sustained unspecified injuries in a motor vehicle accident that month, and should not participate in any physical activity for several days.  A specific disorder of either shoulder was not noted at that time.  On a November 1989 Report of Medical History, she denied any history of a painful or "trick" shoulder.  A concurrent physical examination was negative for any musculoskeletal abnormalities, including of the shoulders.  

A March 1993 statement from a private physician, L.F., M.D., indicated the appellant was receiving treatment for acute back and shoulder strains.  While this statement represents the first diagnoses of record for a disorder of either shoulder, it does not reflect that these strains were sustained during any period of active service, ACDUTRA, or INACDUTRA.  

Additionally, subsequent service treatment records are negative for any disorders of either shoulder.  A September 2000 periodic physical examination was negative for any musculoskeletal abnormalities, including of the shoulders.  On an addendum to the examination, however, bilateral shoulder pain was reported by the appellant.  This was attributed to a cervical strain in 1993.  On a concurrent Report of Medical History, she again reported a history of shoulder pain.  Thus, while she did report bilateral shoulder pain on occasion between 1993 and 2000, a disorder of either shoulder was not diagnosed or noted in the service treatment records.  

Following service, the appellant was treated by L.C., M.D., beginning in 2006 for right shoulder pain.  According to an October 2006 private treatment report, she denied any history of a right shoulder disorder prior to December 2005, when she was struck by an automobile while crossing a street.  Current diagnoses included right shoulder impingement syndrome, degenerative joint disease of the right shoulder, and a partial rotator cuff tear of the right shoulder.  In 2007, she underwent an arthroscopy and inferior partial clavicle excision operation.  

Thus, the competent evidence of record indicates onset of the current right shoulder disorders several years after service.  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted, and a current shoulder disorder may not be presumed to have been incurred in service.  

With regard to entitlement to service connection under the provisions of 38 C.F.R. § 3.303(a), there is no competent medical opinion of record that links any current disorder of either shoulder with any period of active service, to include ACDUTRA or INACDUTRA.  Thus, service connection on that basis must also be denied.  

Regarding the left shoulder, the appellant has not provided any competent evidence of a current disorder of that joint.  While private treatment records reflect a current right shoulder disorder, they do not reflect a diagnosis of a left shoulder disorder.  She has also denied receiving any VA treatment at any time following service.  

While the presence of a disability at any time during the claim process can justify service connection, even where the most recent diagnosis is negative, Congress has specifically limited entitlement to service-connection to cases where such in-service disease or injury has resulted in disability.  See 38 U.S.C.A. § 1110; McClain v. Nicholson, 21 Vet. App. 319 (2007).  Hence, where the evidence does not support a finding of current left shoulder disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

While the appellant has reported pain of the left shoulder, pain is not, in and of itself, a disorder for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").

The Board has considered the appellant's lay statements that she has current bilateral shoulder disorders due to injuries incurred during active duty service.  At times, laypersons are competent to provide medical conclusions, including with regard to etiology and diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In addition, laypersons are competent to report symptomatology and medical history.  In determining whether statements submitted by a claimant are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In the present case, the Board does not find the appellant competent to provide etiological evidence regarding either a current diagnosis or a nexus with service.  She does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of any current disorders of the shoulders.  The etiology of an orthopedic disability is a complex medical etiological question dealing with internal elements of the musculoskeletal system, and such a disability is diagnosed primarily on clinical findings and testing.  

Thus, while the appellant is competent to report musculoskeletal symptoms that she experienced at any time, under the facts of this case, she is not competent to opine on whether there is a link between a current disorder of the shoulders and service and/or any in-service injury.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a disorder capable of lay diagnosis); Moray v. Brown, 5 Vet. App. 211 (1993) (regarding causation of retinitis pigmentosa, veteran's testimony of aggravation of pre-existing disability in service was not competent evidence of aggravation, which was medical in nature); Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The appellant has also not claimed she is reporting an expert medical (nexus) opinion as told to her by a doctor, and her lay statements have not been later substantiated by a competent expert.  

In sum, the preponderance of the evidence is against the award of service connection for a disorder of either shoulder.  No such disease or injury of the shoulder was noted in service or has been chronic or continuous since that time.  Additionally, the current right shoulder disorders, degenerative joint disease with impingement syndrome and a partial rotator cuff tear, are less likely as not related to service, according to the competent evidence of record.  With the preponderance of the evidence against the claim there is no doubt to be otherwise resolved.  As such, the appeal is denied.  

Bilateral Foot Disorders

The appellant seeks service connection for bilateral foot disorders.  She asserts that she initially injured her feet in November 1982, and has had chronic foot problems since that time.  Thus, she argues, service connection for bilateral foot disorders is warranted.  

The record, however, does not reflect a current diagnosis.  At her May 2016 hearing, the appellant testified that she did not seek treatment for her feet during service, and has not sought private or VA treatment for her feet since that time.  

As noted above, service connection may only be granted for a current disability.  See Brammer, 3 Vet. App. at 225.  As there is no current diagnosis of a disorder of either foot at any time during the pendency of this appeal, service connection for a bilateral foot disorder must be denied.  

While the appellant has reported pain of both feet, pain is not, in and of itself, a disorder for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").

The Board has considered the appellant's lay statements that she has current bilateral foot disorders due to injuries incurred during active duty service.  At times, laypersons are competent to provide medical conclusions, including with regard to etiology and diagnosis.  Jandreau, 492 F.3d at 1377.  In addition, laypersons are competent to report symptomatology and medical history.  In determining whether statements submitted by a claimant are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza, 7 Vet. App. at 498.  

In the present case, the Board does not find the appellant competent to provide etiological evidence regarding either a current diagnosis or a nexus with service.  She does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of any current disorders of the feet.  The etiology of an orthopedic disability is a complex medical etiological question dealing with internal elements of the musculoskeletal system, and such a disability is diagnosed primarily on clinical findings and testing.  

While the appellant is competent to report musculoskeletal symptoms that she experienced at any time, under the facts of this case, she is not competent to opine on whether there is a link between a current disorder of the feet and service and/or any in-service injury.  See Woehlaert, 21 Vet. App. at 462.  She has also not claimed she is reporting an expert medical (nexus) opinion as told to her by a doctor, and her lay statements have not been later substantiated by a competent expert.  

In sum, the preponderance of the evidence is against the award of service connection for a disorder of either foot.  With the preponderance of the evidence against the claim there is no doubt to be otherwise resolved.  As such, the appeal is denied.  

Finally, with respect to the Veterans Claims Assistance Act of 2000, there is no indication in this record of a failure to notify or assist the appellant, and no such failure has been asserted by her or her representative.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 


ORDER

Service connection for a right shoulder disorder is denied.  

Service connection for a left shoulder disorder is denied.  

Service connection for a bilateral foot disorder is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


